Citation Nr: 1123450	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea barbæ, pseudofolliculitis.

2.  Entitlement to service connection for rhinorrhea.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to August 1976.  He also had subsequent periods of active duty for training and inactive duty for training in the U.S. Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of the hearing is in the claims file.  

The issues of service connection for rhinorrhea and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The record contains credible lay and medical evidence of a first outbreak of tinea barbæ/pseudofolliculitis during service, and of continuity of symptomatology thereafter.






CONCLUSION OF LAW

Tinea barbæ, pseudofolliculitis was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this case, the Board is granting the claim of service connection for tinea barbæ-pseudofolliculitis, which is the only issue resolved in this decision.  Accordingly, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be further discussed.  

Facts

The Veteran seeks service connection for tinea barbæ-pseudofolliculitis, which he says began during active duty service.  He avers that he was a clean faced 19 year old when he entered service in 1972, and had never shaven before.  He also says that he was given shaving profiles by military treatment providers on multiple occasions.

There is no mention in the report of the Veteran's August 1972 enlistment examination of an outbreak of tinea barbæ or otherwise on the Veteran's face.

Service treatment records (STRs) dated in 1972 and 1976 document complaints of a raised rash on the face secondary to shaving, diagnosed variously as tinea barbæ and folliculitis.  STRs also confirm at least one 7 day "no shave" profile.  

In his May 2009 substantive appeal (Form 9) the Veteran wrote that his shaving problems began in boot camp.  He stated that during his subsequent time in the Reserves and civilian workforce he had access to constant care and supplies for his face, including over-the-counter medications.

During his March 2011 Travel Board hearing the Veteran testified that his face and neck are affected by tinea barbæ/pseudofolliculitis.  He testified that he did not have a facial skin disorder prior to his entry into service, and that he repeatedly sought treatment during boot camp until they got tired of him showing up for treatment.  He testified that they told him to stop shaving, and that he was given creams and an aspirin type agent, as well as other treatment modalities, for his itchy facial rash, but the rash persisted.  Hearing transcript (T.), 10.  He also testified that he was placed on a shaving profile, called a shaving chip, on multiple occasions to keep from getting in trouble because he was not clean shaven.  T. 12.  He added that he currently treats his outbreaks with over-the-counter agents.  T. 14.  During the hearing he submitted pictures of the affected areas of his face and neck, which are the beard area.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

STRs confirm treatment during active duty service for outbreaks of tinea barbæ/pseudofolliculitis on the Veteran's face, and confirm that the Veteran was placed on shaving profile during service.  The record also includes the Veteran's sworn testimony that he was clean shaven on entry into service; that his itchy facial rash persisted despite various treatment modalities during active duty service; and that he treated the rash with over-the-counter agents after active duty service.  The Board finds no reason to doubt the Veteran's assertion of continuity of symptomatology, particularly as the evidence confirms that he was not only treated for tinea barbæ/pseudofolliculitis, but was placed on shaving profile.  Moreover, there is no medical or other evidence that opposes the Veteran's claim of continuity of symptomatology.  Accordingly, the Board finds the Veteran's claim of in-service incurrence and continuity of symptomatology thereafter to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence); Owens v. Brown, 7 Vet. App. 429 (1995) (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

The Board recognizes that under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the lay statements in this case are sufficient to support the claim for benefits.  The Veteran first became aware of the particular skin disorder during service, and which time the STRs confirm the nature of the disorder.  He also then provided his observations that the same problems continued from that time.   

In summary, the evidence includes the Veteran's sworn and credible testimony of the onset of tinea barbæ/pseudofolliculitis during service, and continuity of symptomatology thereafter; and the Board cannot find that the evidence preponderates against the claim.  Therefore, and according the Veteran every reasonable doubt, service connection for tinea barbæ/pseudofolliculitis is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinea barbæ, pseudofolliculitis is granted.


REMAND

Before a decision on the issues of service connection for rhinorrhea and headaches can be reached, further procedural and evidentiary development is warranted.

During his March 2011 Board hearing the Veteran testified that he received treatment for his claimed disorders soon after his separation from service at multiple VA facilities.  He also identified private treatment providers and, and in April 2011, submitted authorizations for release of medical records.  In accordance with 38 C.F.R. § 3.159(c), remand for acquisition of VA and private medical records is warranted.

In addition, STRs show that the Veteran complained of and was treated for headaches and rhinorrhea during active duty service, and the Veteran says that he continued to self medicate for these ailments with over-the-counter agents after service.  In accordance with McLendon v. Nicholson, remand for a Compensation and Pension (C&P) examination and opinion as to whether a current disorder is related to service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the claims file is being returned official documentation of the Veteran's separation from the Navy Reserves should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Austin VAMC, the Dallas VAMC, the Shreveport VAMC, and the Washington County, Texas Veterans Services Center in Brenham, Texas, for a copy of all of the Veteran's treatment records dating from August 1976 to the present time.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request private treatment records dating from January 1991 to August 2005 from Dr. Alex Smith of Longview, Texas; and private treatment records dating from January 1991 to August 2005 from Dr. Wendell Daniels, also of Longview, Texas.  [See Veteran's April 2011 authorizations for records].  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Associate with the claims file an official record of the Veteran's separation from the Navy Reserves.

4.  After completions of steps 1 and 2, schedule the Veteran for a VA C&P examination regarding his claims of service connection for rhinorrhea and headaches.  The examiner is then requested to state whether it is at least as likely as not that a current headaches disorder (if found), and a current rhinorrhea disorder (if found), is related to service. 

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of the proposition being propounded as it is to find against it.

The claims file must be made available to, and reviewed by, the examiner, and a rationale must be provided for all opinions proffered. 

5.  After the above development is completed, adjudicate the issues on appeal.  If any decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


